Citation Nr: 0201785	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  92-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1992 and September 1997, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that it is at least as likely 
as not that the veteran currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that he now suffers from 
PTSD, incurred while on active duty.  He served in Vietnam 
and his awards and decorations include the Combat Infantry 
Badge and Purple Heart Medal.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for PTSD, as well as the evidence of record, by a 
statement of the case and various supplemental statements of 
the case (SSOCs).  The latter include SSOCs dated in 
September 2000 and May 2001, after the Board's 1997 remand.  
In fact, the Board has remanded this claim on two occasions 
for additional development, including VA examinations for the 
purpose of determining the exact nature, character and 
identity of the veteran's current psychiatric disability.  
The RO has obtained service medical records from an official 
source, all available VA post-service treatment records, and 
private post-service medical records.  The veteran has been 
provided the opportunity to testify in person.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has conducted a relevant 
examination and has obtained all pertinent records regarding 
the issue on appeal and the veteran has been effectively 
notified of the evidence required to substantiate this claim.  
There is no indication of existing evidence that could 
substantiate the claim that the RO has not obtained.  In this 
regard the Board notes that the determinative question here 
is whether the claimed disability, PTSD, is present.  There 
is no indication that there is any existing evidence that 
could shed further light on this question.  Further, VA has 
discharged the obligation under the VCAA to obtain any 
necessary medical examination or opinion.  The veteran and 
his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The veteran's service medical records include a notation of 
"Mental Problems" when he was seen at an aid station in late 
May 1970.  It was also recorded that the veteran requested to 
be seen at mental hygiene, and an appointment date was set 
for later in May.  There is no other recorded information in 
the service medical records referable to the veteran's mental 
health.

In February 1986 the veteran was seen by a private physician 
for complaints to include mind control, and tapes running 
through his head.

Private medical records reveal that when the veteran was 
hospitalized in May and June 1990 due to a reported psychotic 
state, it was recorded that since his discharge from Vietnam 
in "1970", he seemed to be having some problems with trust 
and hypervigilance, but not to the point of psychotic 
behavior, which had become a major problem in the past 2 
years.  The veteran's spouse reported the veteran's 
increasing paranoia and fear of being hurt and fear of family 
getting hurt by the "enemies."  In progress notes dated in 
June 1990, it was recorded that upon any reference to war, 
especially the Vietnam War, the veteran would "show motions 
of shooting guns."  It was also noted that he had intense 
underlying conflicts around the Vietnam combat issues that he 
needed to deal with at some point when he stabilized further.  
The diagnosis at the time was schizophrenia.

When examined by the VA in September 1991, in was noted that 
the veteran reported that his mind was off and on the combat 
situation that he experienced in "Cambodia" where there was a 
lot of stress and other problems, about which he was not 
specific.  The diagnosis was schizophrenia, and the examiner 
remarked that he did not believe the veteran had PTSD, as he 
did not have any problems with it when he first got out of 
service, and in the last couple of years he had a psychosis.

A VA clinic record, dated in August 1992 noted that the 
veteran had PTSD symptoms, and this was repeated in a case 
summary document dated in January 1993.

The veteran underwent two VA psychiatric examinations in 
October 1992.  It was recorded during one of the examinations 
that the veteran reported that he had been scheduled to see a 
psychiatrist while in Vietnam, but he did not get to go after 
eight month of combat, and he stated that he had "battle 
fatigue."  He reported listening to tapes from KGB 
satellites.  He said the CID wanted him to see a 
psychiatrist, and a lot of people were killed at Fort Hood 
when the 1st Cavalry came back with a "bunch of KGB killers 
in the group."  In the other examination he reported 
firefights every three days, 80 casualties out of a company 
of 100, not being able to get casualties out by helicopter in 
Cambodia, and having a large part of his platoon and his 
commanding officer captured by the enemy, tortured and 
killed.  Most of the casualties were said to be from hand 
held missile launchers.  The diagnosis was paranoid 
schizophrenia.

VA outpatient treatment records show that in May 1994, the 
veteran was assessed with schizophrenia, in partial 
remission; and with paranoid schizophrenia, in fair 
remission.  In June 1994, it was noted that the veteran had 
recurring intrusive thoughts related to being captured at Chu 
Lai, and he had dreams of a woman captor.  He had ideas that 
the KGB had infiltrated the area and there were firefights 
with the police.  It was opined that he might have flashback 
hallucinations of firefights, which he was misinterpreting as 
local firefights with the KGB.  The Axis I diagnoses were 
PTSD, and major depression with psychotic features.  Also in 
June 1994, the veteran was provided a diagnosis of MDD (major 
depressive disorder) with psychosis and PTSD.  In October 
1994 the veteran's assessment was psychotic depression in 
partial remission, and in December his assessment was 
atypical bipolar.  In March 1995 the assessment was PTSD with 
MDD and psychosis.  In December 1994 the veteran was assessed 
with atypical bipolar.

In March 1995, the veteran was assessed with PTSD with MDD 
and psychosis.  The Axis I diagnosis in May 1995 was 
delusional disorder, persecutory type; rule out PTSD; and 
rule out schizophrenia.  

When hospitalized by the VA in May and June 1995, no specific 
combat experiences were noted.  The Axis I diagnoses were 
paranoid schizophrenia and PTSD.  The veteran was assessed by 
VA with PTSD with atypical psychosis, rule out schizophrenia; 
and delusional disorder, persecutory type, rule out PTSD and 
rule out schizophrenia, during outpatient appointments in 
July 1995.  

In December 1995 the Texas Rehabilitation Commission 
scheduled the veteran for a private evaluation in January 
1996.  It was recorded that the veteran's combat included 
hand-to-hand fighting, and that he was quite "shook up" by 
"B-40 action."  The impression was that the story that the 
veteran gave was compatible with delayed onset PTSD of a 
moderate degree.  The private examiner noted that the 
described "psychosis" was not clear to him, and while the 
veteran had highly unusual responses at time which bordered 
on looseness, and there was an undercurrent of paranoid-like 
mental distortion, the veteran did not appear psychotic.  The 
Axis I diagnosis was post-traumatic stress disorder, 
secondary to combat experiences, delayed onset, and the Axis 
II diagnosis was paranoid personality characteristics. 

A VA assessment in April 1996 was psychosis NOS (not 
otherwise stated) with malingering.

The veteran underwent a private psychiatric examination in 
September 1996, scheduled by a private insurance company.  In 
the corresponding October 1996 report, the examiner stated 
that the veteran was a poor historian but that he was able to 
glean the veteran's history from VA treatment records.  The 
veteran reported that the main reason for the evaluation was 
because of his disability status and his PTSD, which he said 
was due to his roughly 12 months in Vietnam.  The examiner 
said that the veteran's history was much more consistent with 
the diagnosis of schizophrenia.  He was unable to relate 
specific details of events in Vietnam without some psychotic 
contamination to them.  The veteran's post-service history 
was reviewed in detail.  The veteran was provided a mental 
status examination.  The resulting Axis I diagnosis was 1) 
schizophrenia, paranoid type; and 2) rule out PTSD.  The 
examiner commented that he considered the veteran's 
disability to be totally psychotic.  

During an October 1996 hearing, the veteran and his wife 
presented testimony.  The veteran briefly related his 
experiences in Vietnam and identified his service awards.  
Transcript (T.) at p. 2.  The veteran and his wife described 
past and current symptoms that he related to his experiences 
in Vietnam.  T. at pp. 3, 7.  The veteran's wife testified 
that medical doctors had told her that her husband was 
suffering from PTSD.  T. at p. 4.  The veteran testified that 
he was currently receiving psychiatric treatment.  T. at pp. 
5-6.  The veteran and his wife agreed to submit the veteran's 
private treatment records while the hearing officer noted 
that VA would obtain the veteran's VA treatment records.  T. 
at p. 10.  

The veteran underwent a VA examination by a board of two 
physicians in March 1997.  The corresponding report relates 
the veteran's in-service and post-service history in detail, 
and notes that this time the veteran did not report being a 
POW, and that his story about the capture and death of the 
commanding officer was also different.  Results of a mental 
status examination were provided.  The resulting impression 
was that the veteran was a schizophrenic paranoid in partial 
remission.  One of the examiners went on to note that he was 
not "seeing enough to call this PTSD and maybe at a different 
date, different time he [the veteran] might show different 
symptoms but he's not today." 

Pursuant to the September 1997 remand, the veteran was 
provided an examination conducted by a board of two VA 
physicians in November 1997.  The examiners were specifically 
asked to comment on whether the veteran currently suffered 
from schizophrenia or PTSD.  The corresponding report sets 
forth the veteran's in-service history, personal history, 
medical history, psychiatric history and history of present 
illness in great detail.  The examiners noted that while the 
veteran did report some symptoms suggestive of PTSD, 
including occasional nightmares and memories of Vietnam, he 
did not meet the criteria for PTSD as a disorder at that 
time.  The examiners noted that according to the veteran's 
medical records, he had been provided the diagnosis of PTSD.  
They noted that on closer evaluation, this diagnosis was made 
loosely and he appeared not to have met the criteria for the 
disorder either at the present or in the past.  

Results of mental status examination were provided.  The 
examiners commented that the veteran's judgment seemed to be 
impaired and his ability to abstract was consistent with 
schizophreniform psychosis.  The findings resulted in an 
impression that although the veteran had some mild symptoms 
of PTSD he did not meet the criteria at that time; and 
schizophrenic, paranoid chronic.  

In a discussion, the examiners stated that it was the second 
board examination for the veteran with regards to PTSD.  He 
was not believed to have such condition in the past 
evaluation and presently; although he had some symptoms of 
PTSD, this was not sufficient to make a diagnosis of PTSD.  
Furthermore, the veteran's primary mental illness was 
schizophrenia, which by the examiners' understanding of the 
illness included affection blunting.  The veteran was also on 
anti-psychotic medications, which further complicated the 
picture of clinical observations of anxiety and/or 
depression.  Antipsychotic mediations also blunted affective 
states.  Therefore, the veteran might have other underlying 
symptoms that were masked at that time.  

The veteran was assessed with schizophrenia during an August 
1997 VA outpatient appointment.  

In February 1998, the VA board of physicians added an 
addendum to the report of their November 1997 VA examination, 
in which they explicitly answered questions regarding the 
veteran's psychiatric diagnosis.  The examiners commented 
that one question was whether the veteran's diagnosis was 
causally related to service or not.  Their response was that 
the examiners were unable to conclude a PTSD diagnosis in the 
veteran, but diagnosed him with schizophrenia that was not a 
new diagnosis but extended for the veteran from the early 
1990's.  The examiners stated that they did not see evidence 
that the veteran was diagnosed with schizophrenia during the 
service years.  The veteran had been diagnosed with PTSD, but 
in the opinion of the examiners such a diagnosis was not 
justified.  They pointed out that previous examinations had 
also led to the conclusion that a diagnosis of PTSD was not 
justified.  

As for the question of whether the veteran's diagnosis of 
schizophrenia was related to service in a causative manner, 
the examiners stated that this question was next to 
impossible to answer and that the etiology of schizophrenia 
was completely unknown.  The examiners briefly described the 
different theories posited to explain schizophrenia in order 
to demonstrate that they could answer the question with 
sufficient ethical responsibility.  They noted that probably 
every physician would have their own professional conviction.  
The examiners said that they did not think that the military 
experience as such was causative for the development of 
schizophrenia, which slowly grew up in the personality 
probably from childhood or the adolescent years but became 
manifested later.  

The examiners pointed out that one examiner's contention that 
the veteran had PTSD that had matured to schizophrenia was a 
speculative argument, with which they did not agree.  They 
pointed out that as a matter of fact emotional conditions had 
a tendency to improve as time passed.  The true explanation 
of the veteran's schizophrenia was unknown but, once more, 
they pointed out that they did not believe that the veteran's 
schizophrenia was causally related to service.  They stated 
that this was all that they could add to the earlier 
examination.  

Axis I diagnoses of schizophrenia, paranoid type, rule out 
PTSD, were provided in VA outpatient treatment reports dated 
in May 1999, June 1999, July 1999, August 1999, and June 
2000.  In addition, a May 1999 VA outpatient treatment note 
discloses that the veteran wanted to call his condition PTSD, 
but it appeared that the major symptoms were consistent with 
paranoid schizophrenia.  A July 1999 outpatient treatment 
note stated that the veteran perseverated on his desired 
diagnosis of PTSD because of the check he thought it would 
bring him.  A September 2000 VA outpatient treatment report 
states that the veteran had a long history of schizophrenia, 
paranoid type, and a long history of symptoms of PTSD.  The 
Axis I diagnosis was schizophrenia paranoid type, rule out 
PTSD.  



Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a thorough review of the evidence, the Board 
regretfully finds that the preponderance of the probative 
evidence of record is against a finding that the veteran has 
had PTSD at any point during the pendency of this claim.  As 
a result, service connection for this disability must be 
denied.  

In reaching this conclusion, the Board recognizes that there 
is positive evidence in favor of the claim.  The veteran has 
made evidentiary assertions that he currently has PTSD, due 
to the stressful incidents while on active duty.  However, as 
a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own testimony is not probative 
evidence that he has PTSD.   The Board also notes that the 
record clearly demonstrates the veteran participated in 
combat with the enemy.  Consequently, the Board has no doubt 
the veteran experienced events in service that would 
constitute a "stressor" for purposes of supporting a 
diagnosis of PTSD.  

Turning to the competent medical evidence of record, the 
Board acknowledges that the record demonstrates that the 
veteran reportedly was seen in service for "mental 
problems" in May 1970 and that a mental hygiene referral was 
contemplated.   The record also contains various diagnoses of 
PTSD, along with some notations of symptoms of PTSD.  These 
diagnoses were provided in outpatient treatment reports, 
inpatient hospital reports and a psychiatric evaluation 
report.  

With respect to this positive evidence, the Board must point 
out that a psychiatric disability was not demonstrated by 
competent medical evidence in service.  Moreover, the 
divergent opinions among the various medical providers as to 
whether or not PTSD is present have not been based on any 
fundamental question as to whether or not the veteran 
experienced one or more potential "stressor" events in 
service.  The differences between the medical providers over 
the diagnosis of PTSD verses other psychiatric disabilities 
have revolved around whether or not the criteria to support a 
diagnosis are met.  

In this regard, the Board finds that the medical providers 
who diagnosed PTSD have advanced only minimal to modest 
support, or have not supported the diagnosis at all, 
referring to specific stressors, explaining how they 
distinguished between the reexperiencing of actual stressor 
events and patently delusional reports (such as "KGB" 
killers infiltrating Ft. Hood), or detailing how the other 
criteria have been met.  Almost without exception, the 
clinicians that diagnosed PTSD have not grappled convincingly 
with the history of the disability.  They have not addressed 
the multiple diagnoses of a psychosis, including the fact 
that this diagnosis was made at the time of the initial 
presenting descriptions of the disability and in view of the 
initial history as to the onset of the disability.  The 
strongest medical opinion in favor of the claim is the 
January 1996 private report.  Even this report admitted that 
the veteran provided highly unusual responses that bordered 
on looseness with an undercurrent of paranoid like mental 
distortion.  This examiner went on to include an Axis II 
diagnosis of paranoid personality characteristics.

By contrast to this positive evidence, the Board finds the 
negative evidence is both more extensive and is entitled to 
much greater probative value.  The medical diagnoses and 
opinions that the veteran does not have PTSD are far more 
firmly rooted in the history of the disability and a 
rationale that points out how the elements of the diagnostic 
criteria are not met.  To begin with, the Board finds the 
initial post-service clinical records detailing the history 
of the disability are entitled to great weight.  These 
records demonstrate the first treatment occurred around 
fifteen years after service.  The statements of medical 
history clearly place the onset of psychotic manifestations 
in approximately 1988 or thereabouts.  As a clinician pointed 
out in September 1991, the record does not support any 
continuity of symptoms of PTSD from service to the initial 
post service treatment when the consistent diagnosis was a 
psychosis.  In fact, the veteran was under treatment for 
several years with a consistent diagnosis of a psychosis 
before the question of whether PTSD was present was even 
entertained.

The Board also finds the private psychiatric examination of 
September 1996 is persuasive that the veteran's history was 
far more consistent with the diagnosis of schizophrenia than 
that of PTSD.  As this clinician observed, the veteran proved 
unable to relate specific details of events in Vietnam 
without psychotic contamination and the clinician concluded 
that the veteran's disability was totally psychotic.  

The panel of VA examiners in March 1997 identified material 
inconsistencies between the veteran's description of events 
in service and reported that they could not elicit from the 
veteran symptoms that satisfied the criteria for the 
diagnosis of PTSD.  The VA examiners in November 1997, and 
the subsequent February 1998 addendum, provided a very 
detailed and thorough report and analysis.  Because of their 
foundation in the history of the disability and the thorough 
analysis of the results of the examination in the context of 
the history and the diagnostic criteria for PTSD, the Board 
finds these reports are entitled to more weight than all the 
positive evidence in combination.  The November 1997 report 
directly states and supports the Board's assessment that the 
earlier diagnoses of PTSD were made loosely.  These 
clinicians concluded that the diagnostic criteria for PTSD 
were not met either in the past or at that time. 

Finally, the Board has considered whether there is any 
medical evidence that the veteran's schizophrenia is related 
to his active service.  In this regard, the Board attempted 
to assist the veteran by securing a medical opinion to 
address directly this question.  Unfortunately, the 
preponderance of the evidence available at this time is that 
the veteran's schizophrenia is not related to his active 
service.  In the September 1997 VA report and the February 
1998 addendum, the VA physicians reviewed various theories of 
the cause of schizophrenia, and made it clear that the 
etiology of schizophrenia remained unknown.  They expressed 
the opinion that any conclusion linking the veteran's 
schizophrenia to his service was mere speculation.  Mere or 
pure speculation does not rise to the level of reasonable 
doubt.  38 C.F.R. § 3.102.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the most probative evidence shows 
that the veteran does not have PTSD, the Board finds that his 
claim for this disability must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

